DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
 
Status of Claims
This action is in response to the reply filed May 19, 2021.
Claims 1, 10, and 19 have been amended.
Claims 4, 13, and 22 have been canceled.
Claims 1-3, 5-12, 14-21, and 23-29 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Applicant does not disagree that Palaniappan's RFID sensors 120(8) can read RFID tags, and that item data can be stored. However, Palaniappan at column 22, lines 24-45 indicates that stored item data 136 can include a SKU, UPC, etc. (presumably derived from the so-called scanner 120(8)), and also can include weight data 404 (presumably derived from weight sensors coupled to the shelf). Weight change data 438 can also be stored (see Palaniappan at column 26, lines 28-35). However, Palaniappan makes no mention of a weight sensor measuring a weight of the object after the object is scanned and placed on the horizontal surface," as recited in amended claim 1.
Examiner respectfully disagrees. Palaniappan does disclose predicting a weight change caused by a particular item at a particular location and comparing that to the measured weights (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Also, Palaniappan is not concerned with which weight sensor among a plurality of weight sensors senses a change in weight of a scanned item, and therefore is not concerned with the "location of the weight sensor." Accordingly, Palaniappan does not, and cannot, match the location of a particular weight sensor (emphasis added) with a location of a package on a shelf detected by a camera. Regardless of whether Palaniappan discloses using weight data to confirm camera images, no mention is made of distinguish the location of the weight sensor.
Examiner respectfully disagrees. As discussed in the rejection below, Palaniappan discloses predicted weight changes, predicted locations of weight changes, predicted changes in weight distribution, and predicted centers of mass. (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change). 

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Claim 1 is further amended to clarify that the processor determines an improper placement or removal of the object in response to a different weight sensor detecting the weight change at a location other than the second location, in response to statements made in the Office Action at page 3, section 10 regarding the previous claims not including a situation where the weight information or camera images is not confirmed. Support for the claim amendment is provided at paragraph [0050] of Applicant's published specification).
Examiner respectfully disagrees. Palaniappan discloses determining an item is misplaced if the predicted weight does not match the measured weight at a partitioned area (Palaniappan (Col. 29 Line 58 – Col. 30 Line 27) determine an item is misplaced in an incorrect partitioned area based on weight characteristic data compared to item weight data).

Regarding the previous rejection under 35 USC 103, Applicant presented the following arguments:
Palacios Durazo is cited in the Office Action for disclosing a processor that "confirm[s] whether a cause of the weight change at the second location on the horizontal surface corresponds to a proper handling of the object." Palacios Durazo discloses an item placement validation application that obtains weight measurements of a platform from load cells and determines whether a measured weight is correct. However, Palacios Durazo combined with Palaniappan fails to cure the deficiencies above with respect to Palacios Durazo.
Examiner respectfully disagrees. As discussed above and in the rejection below, Palaniappan discloses the newly added limitations therefore Palacios Durazo in combination with Palaniappan teach the newly amended limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the weight sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 and 14-18 depend upon claim 10 and therefore inherit the above rejection of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10-12, 14-17, 19-21, 23-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan et al. (U.S. 10,332,066 B1), hereinafter Palaniappan, in view of Palacios Durazo et al. (U.S. 8,201,737 B1), hereinafter Palacios Durazo.

Claim 1. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 1 as shown in claim 19.

Claim 2. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 2 as shown in claim 20.

Claim 3. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 3 as shown in claim 21.

Claim 5. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 5 as shown in claim 23.

Claim 6. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 6 as shown in claim 24.

Claim 7. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 7 as shown in claim 25.

Claim 8. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 8 as shown in claim 26.

Claim 10. 
Palaniappan discloses a method of tracking an object comprising:
identifying an object by obtaining identification information from a scannable medium associated with the object, expected to be placed on a horizontal surface, wherein the weight sensor measures a weight of the object after the object is scanned and placed on the horizontal surface (Palaniappan (Col. 14 Lines 12-23) RFID reader may identify item 104; (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 22 Lines 32-43) item identifier may distinguish items; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change);
processing the identification information to determine that the scanned object is expected to be placed at a location of the weight sensor (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25), (Col. 50 Lines 6-37) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location);
continuously capturing video of a horizontal surface and any objects on the horizontal surface (Palaniappan (Col. 6 Lines 7-22), (Col. 12 Lines 29-47), (Col. 52 Lines 32-44) cameras with a field of view that includes items on shelves; (Col. 7 Lines 4-13) series of images to track objects; (Col. 28 Lines 49-53) duration data; (Col. 37 Lines 7-25) images captured over time);
communicating with a scanning device that reads the identification information from the scannable medium associated with the object (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier);
Regarding the following limitation:
in response to the scanning device reading the identification information and measuring the weight of the object and determining that the scanned object is expected to be placed at the location of the weight sensor, registering the object at the location of the weight sensor by associating image data of the captured video with the identification information of the object;
Palaniappan discloses measuring the weight of the object and determining that the scanned object is expected to be placed at the location of the weight sensor registering an object at a location of a weight sensor by associating image data of the captured video with the identification of the object (Palaniappan Fig. 4 Item 410, (Col. 23 Lines 7-19) item data includes inventory location identifiers; Fig. 4 Item 454 (Col. 29 Lines 1-22) interaction data may include an interaction type (e.g. place) an item identifier, differential image data, and weight data; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area). However, Palaniappan does not disclose registering the object location in response to the scanning device reading the identification information, but Palacios Durazo does (Palacios Durazo (Col. 5 Lines 5-24), (Col. 6 Lines 9-15), (Col. 11 Lines 1-38) item placement validation application may perform initial checks of the item identifiers and then perform a verification based in part on weight data).
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of Palaniappan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate registering the object location in response to the scanning device reading the identification information. Further, applying regisetering updated information in response to scanning to Palaniappan’s weight, inventory location identifier, and image data, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient error checking that confirming that expected digital records and shipment labels match the actual physical items with which they are associated.
Palaniappan discloses:
detecting motion of the object in the video captured by the camera (Palaniappan (Col. 28 Lines 23-26), (Col. 48 Lines 12-18) motion data may be generated using differential data obtained from a plurality of images; (Col. 36 Lines 54-59) acquire differential data);
associating the motion of the object with a first location of the horizontal surface (Palaniappan (Col. 28 Lines 13-26, 40-48) activity data includes location data, motion data, and duration data; (Col. 52 Line 50 – Col. 53 Line 10) determine activity data);
detecting a change in weight measured by the weight sensor disposed on one side of the horizontal surface (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data);
associating the measured weight change with a second location on the horizontal surface (Palaniappan (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change);
Regarding the following limitation:
confirming whether a cause of the weight change at the second location on the horizontal surface corresponds to a proper handling of the object and determining whether a placement or removal of the object at the horizontal surface covered by both the field of view of the camera and the weight sensor results in the change in weight and is correct by determining if the first location associated with the detected motion of the object matches the second location associated with the detected weight change.
Palaniappan discloses determining whether a placement or removal of the object at the horizontal surface covered by both the field of view of the camera and the weight sensor results in the change in weight and is correct by determining if the first location associated with the detected motion of the object matches the second location associated with the detected weight change (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction 
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of Palaniappan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weight based item validation. Further, applying weight based item validation to Palaniappan’s weight and camera data, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient error checking that confirming that expected digital records and shipment labels match the actual physical items with which they are associated, because the expected weight should match the measured weight (Palacios Durazo (Col. 6 Lines 9-15)).
Palaniappan discloses: 
determining an improper placement or removal of the object in response to a different weight sensor detecting the weight change at a location other than the second location (Palaniappan (Col. 29 Line 58 – Col. 30 Line 27) determine an item is misplaced in an incorrect partitioned area based on weight characteristic data compared to item weight data).

Claim 11. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 11 as shown in claim 20.

Claim 12. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 12 as shown in claim 21.

Claim 14. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 14 as shown in claim 23.

Claim 15. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 15 as shown in claim 24.

Claim 16. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 16 as shown in claim 25.

Claim 17. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 17 as shown in claim 26.

Claim 19. 
Palaniappan discloses a package tracking system comprising:
a plurality of shelves upon which packages are to be placed (Palaniappan Fig. 6, Fig. 11, (Col. 5 Lines 44-48), (Col. 33 Lines 7-10) shelf)
a plurality of weight sensors coupled to the plurality of shelves to measure weight of packages placed on the plurality of shelves (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) weight sensors and cameras at the inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change); and
at least one camera disposed near the horizontal surface and having a field of view that covers at least a portion of the horizontal surface, the at least one camera continuously capturing video of the horizontal surface and any packages on the horizontal surface within the field of view (Palaniappan Fig. 6, Fig. 11, (Col. 34 Lines 11-27) (Col. 40 Lines 30-40) weight sensors and cameras at the inventory location; (Col. 6 Lines 7-22), (Col. 12 Lines 29-47), (Col. 52 Lines 32-44) cameras with a field of view that includes items on shelves; (Col. 7 Lines 4-13) series of images to track objects; (Col. 28 Lines 49-53) duration data; (Col. 37 Lines 7-25) images captured over time); and
at least one processor in communication with both the plurality of weight sensors (Palaniappan (Col. 18 Lines 26-31) processors; (Col. 6 Lines 7-22, 44-49), (Col. 18 Lines 42-49) sensors), and further in communication with a scanning device that reads identification information associated with a package (Palaniappan (Col. 14 Lines 12-23) RFID reader may be used to identify an object associated with the RF tag such as the item 104; Fig. 4 Item 402, (Col. 22 lines 24-43) item data is stored in the data store including an item identifier) expected to be placed on the horizontal surface, wherein a weight sensor of the weight sensors measures a weight of the package after the package is scanned and placed on the horizontal surface, wherein the processor processes the identification information to determine that the scanned package is expected to be placed at a location of the weight sensor (Palaniappan (Col. 20 Lines 4-12), (Col. 44 Lines 58-67), (Col. 45 Lines 11-25) predicted values for weight characteristics wherein variables include placement within particular partitioned areas of a particular inventory location; (Col. 27 Lines 14-27), (Col. 34 Lines 11-19), (Col. 40 Line 66 – Col. 41 Line 11), (Col. 43 Lines 42-46), (Col. 49 Lines 49-64) a plurality of weight sensors may be used to determine a location of the COM, location of measured weight change; (Col. 43 Lines 6-23) comparing measured weight characteristic data to predicted weight characteristic data for a partitioned area) and to register the package at a location of the weight sensor by associating image data of the video captured by the at least one camera with the identification information of the package (Palaniappan Fig. 4 Item 410, (Col. 23 Lines 7-19) item data includes inventory location identifiers; Fig. 4 Item 454 (Col. 29 Lines 1-22) interaction data may include an interaction type (e.g. place) an item identifier, differential image data, and weight data), and with the at least one camera to receive 
The remainder of claim 19 is taught by Palaniappan in view of Palacios Durazo as shown above in claim 10.

Claim 20. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
associate a measured decrease in weight with a removal of the package from the second location on the given shelf of the plurality of shelves (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data; (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change); and
Palaniappan does not disclose the following limitations, but Palacios Durazo does: 
determine the removal to be a proper handling of the package if the package is expected to be a next package removed from the plurality of shelves, otherwise the at least one processor is adapted to consider the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have recognized that applying the known technique of Palacios Durazo to Palaniappan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Palacios Durazo to the teaching of 

Claim 21. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses wherein the at least one processor is adapted to:
associate a measured increase in weight with placement of the package at the second location on the given shelf of the plurality of shelves (Palaniappan (Col. 26 Lines 28-38), (Col. 44 Lines 38-44), (Col. 49 Lines 49-64), (Col. 54 Lines 24-37) weight change data; (Col. 27 Lines 28-42), (Col. 44 Lines 25-37), (Col. 49 Lines 49-64), (Col. 54 Lines 12-23) location of weight change); and
Palaniappan does not disclose the following limitation, but Palacios Durazo does:
determine the placement to be a proper handling if the package is expected to be a next package placed on the plurality of shelves, otherwise the at least one processor is adapted to determine the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 20.
 
Claim 23. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
determine an absence of the package at the first location on the given shelf of the plurality of shelves in the video, accompanied by a decrease in the measured weight, to correspond to a removal of the package from the plurality of shelves (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors); and
Palaniappan does not disclose the following limitations, but Palacios Durazo does:
determine the removal to be a proper handling of the package if the package is expected to be a next package removed from the plurality of shelves, otherwise the at least one processor is adapted to consider the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 5 Lines 5-24) identifiers and weight used in verification; (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 20.

Claim 24. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses wherein the at least one processor is adapted to: 
determine a presence of the package at the location on the given shelf of the plurality of shelves in the video, accompanied by an increase in the measured weight, to correspond to a placement of the package on the plurality of shelves (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was added or removed; (Col. 34 Lines 11-27) (Col. 35 Lines 53-64) camera field of view includes the location of the shelf which includes the weight sensors); and 
Palaniappan does not disclose the following limitation, but Palacios Durazo does:
determine the placement to be a proper handling if the package is expected to be a next object package placed on the plurality of shelves, otherwise the at least one processor is adapted to determine the cause of the weight change to be an improper handling of the package (Palacios Durazo (Col. 11 Lines 17-59) if the weight matches the expected weight then the item placement is validated, otherwise the picker is notified; (Col. 12 Lines 8-31) if the weight decreases then determine that the item was placed in the non-preloaded side, otherwise if the weight increases then the item has been added to the pre-loaded side).
One of ordinary skill in the art would have incorporated the teachings of Palacios Durazo in the system of Palaniappan for the same reasons discussed above in claim 20.

Claim 25. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
calculate an overall weight on each shelf of the plurality of shelves (Palaniappan (Col. 42 Lines 24-26) total weight of items in partitioned areas; (Col. 44 Lines 38-44) total weight at a first and second time).

Claim 26. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. Additionally, Palaniappan discloses:
determine a distribution of weight on each shelf of the plurality of shelves (Palaniappan (Col. 39 Lines 31-36), (Col. 41 Lines 21-31), (Col. 43 Line 56 – Col. 44 Line 24), (Col. 47 Lines 15-24) weight distribution of the inventory location; (Col. 42 Lines 42-47) location of weight change can be determined with weight change data).

Claim 28.
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 1, as shown above. Additionally, Palaniappan discloses: 
wherein the weight measurements confirm that the camera image is reliable (Palaniappan (Col. 26 Lines 3-6), (Col. 29 Lines 10-22), (Col. 46 Lines 56-61), (Col. 54 Lines 38-42) determine interaction type as a pick, place, touch, pick and place, and so forth and determine if weight data is reliable using activity data; (Col. 46 Lines 15-21) determine whether an item was 

Claim 29.
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 1, as shown above. Additionally, Palaniappan discloses:
a database of known packages that is updated by detected changes in the field of view of the camera, which locates and disregards registered packages while identifying new packages placed in the field of view (Palaniappan Fig. 4 Items 136, 402, 410, 128, 422, 336, 446, 340, 454, 456; (Col. 40 Lines 30-51), (Col. 46 Lines 6-21) (Col. 48 Lines 12-30) non-weight data may be used to count the number of items picked form or stowed to the inventory location; (Col. 51 Lines 26-42), (Col. 52 lines 32 – Col. 53 Line 10) compare first image data of an inventory location and subtract second image data to determine differential data). 

Claim 9, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan in view of Palacios Durazo further in view of Abhyanker et al. (U.S. P.G. Pub. 2015/0371178 A1), hereinafter Abhyanker.

Claim 9. 
Palaniappan in view of Palacios Durazo and Abhyanker teaches all of the elements of claim 9 as shown in claim 27.

Claim 18. 
Palaniappan in view of Palacios Durazo and Abhyanker teaches all of the elements of claim 18 as shown in claim 27.

Claim 27. 
Palaniappan in view of Palacios Durazo teaches all of the elements of claim 19, as shown above. However, Palaniappan does not disclose the following limitation, but Abhyanker does:
adjust the weight measured by the plurality of weight sensors to compensate for temperature (Abhyanker [0040] set a temperature and calibrate a weight sensor).
One of ordinary skill in the art would have calibrated the weight sensors in order to minimize any discrepancies between an expected weight and the measured weight. It would have been obvious to one of ordinary skill in the art before the effective filing date to include calibrating a weight sensor as taught by Abhyanker in the system of Palaniappan, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Palaniappan’s system with the improved functionality to prevent equipment malfunctions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628